DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 June 2022 has been entered.
Double Patenting
Claim 21 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 2. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the side edge" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Urushisaki et al. (WO 2013/058346; hereinafter “Urushisaki”; in view of English-language machine translation).
In regard to claims 1 and 11, Urushisaki discloses a furnishing element (wardrobe) having a shelf (36) with a sanitization assembly (ion generating device 3) having a sanitization device (ion generating part 30) and containment body (case 12) which is attached to the shelf.  See Figures 4-5 and 11 and paragraphs [0018], [0021] and [0040].
Urushisaki is silent to wherein the sanitization assembly is continuous with the shelf along the rear edge thereof and the containment body has the same width and thickness as the shelf.  However, such is merely an obvious engineering design which does not result in any new or unexpected results and the design, absent further structure, is merely for providing a desired aesthetic.  See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Therefore, it would have been within the ambit of one of ordinary skill in the art to have modified the apparatus of Urushisaki as claimed for the purpose of providing a shelf with the desired aesthetic and without creating any new or unexpected results.
In regard to claims 5 and 13-17, Urushisaki discloses that the ion generating device includes an operation part 24 provided on the front of the device.  The part includes an operation switch (i.e. “at least one control element”) for turning on/off the power supply and switching operation and an indicator (“at least one status indicator”) for indicating an operation state such as an operation mode and an abnormality (“operating anomalies”).  It is viewed that the user would necessarily be able to use the operation switch for adjusting an operating by manually turning on the device and later turning off the device.  See [0020].
Urushisaki is silent to wherein the operation switch and indicator are associated with the front shelf edge. However, it would have been within the ambit of one of ordinary skill in the art to have arranged the control elements on the front shelf edge as a matter of engineering design absent of any new or unexpected results for the purpose of providing a desired aesthetic.  The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).  
Urushisaki is further silent in regard to wherein the user interface comprises an LED and a remote control.
However, the Examiner takes Official Notice that remote controllers and LED status lights are extremely well-known in the prior art.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a status light, such as a power light made from an LED, which would indicate when ozone is being generated for the safety of a user and a remote control for issuing commands remotely to the user interface for the purpose of operational safety and convenience of a user.  As applicant did not traverse the examiner’s assertion of official notice from the previous office action, the well-known in the art statement is taken to be admitted prior art.  See MPEP § 2144.03(c).

Claims 3, 7, 9, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Urushisaki in view of Slesinger et al. (US 9,098,823; hereinafter “Slesinger”).
In regard to claims 3, 7, 9 and 18-19, Urushisaki is silent in regard to a section bar-like body portion, a pair of end caps which comprise electrical connector pins and shelf support elements and electrified tracks.  Urushisaki does disclose wherein an electric wire is used to provide power from a power source to the ion generator.  See [0023].
Slesinger discloses a shelf power system wherein removable shelves (102) are supported by section bar-like body portions (back undershelf ridge as depicted in Figure 6).  Electrical power is supplied to the shelf by an end cap (connection plug 116) which includes electrical connector pins (prongs 506,508) for connecting to an electrified track 212.  The prongs are disclosed to be recessable into the shelf as they are spring-loaded.  The connection plug is connected to one of the shelf brackets 104 which function as shelf support elements for connecting the shelf to a shoulder of the shelf support column 106.  See Figures 1-3 and 5A; col. 3, lines 20-67; and col. 4, line 60 through col. 5, line 28.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Urushisaki with the removable shelf power structures of Slesinger for the purpose of allowing for repositioning of the shelves and to deliver power to the electrical components incorporated with the shelves.  The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
In regard to claim 12, Slesinger is silent in regard to the material used to form the section bar.  However, the use of aluminum is widely used to form shelving and one of ordinary skill in the art would have considered the material for its desirable strength to weight ratio.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Allowable Subject Matter
Claims 2 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
It is noted that claim 21 is allowable except for being objected to as the scope of the claim is substantially identical to the scope of claim 2.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach, suggest or render obvious the claimed subject matter of wherein the shelf includes an air outlet opening both above and below the shelf for discharging the sanitized air both from above and from below the shelf.
Response to Arguments
Applicant's arguments filed 15 June 2022 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not disclose the claimed sanitation assembly which is continuous and co-planar with the shelf.  The Examiner has fully considered the argument but has not found it to be persuasive.  Applicant argues that the integrated shape of the claimed box-like containment body within the boundary surfaces of the shelf creates a barrier that divides the internal compartment of the furniture into two parts that do not contamination each other, the sanitized air flows above and below the shelf, and the sanitized air flows behind the clothes that are placed within the compartment.  It is noted that instant claim 1 does not require that the shelf creates a barrier such that that two compartments do not contaminate one another, that the sanitized air flows above and below the shelf and that clothes are placed within the compartment.  Applicant has provided no evidence that the apparatus having the claimed form creates any new or unexpectedly good results over the arrangement taught by the prior art.  Thus, the Examiner maintains that it would have been within the ambit of one of ordinary skill in the art to have modified the apparatus of Urushisaki as claimed for the purpose of providing a shelf with the desired aesthetic and without creating any new or unexpected results.  It is noted that the subject matter of claim 2, which requires that the sanitized air flows above and below the shelf, has been indicated as being allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774